DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Peter Keros on 07/18/2022.
The application has been amended as follows:
Claim 1 should read --A pump comprising: a reciprocating pumping member; a driving part configured to reciprocate the reciprocating pumping member; and a casing accommodating the reciprocating pumping member and the driving part; the pump being configured to convey a fluid by a reciprocating motion of the reciprocating pumping member; the casing having: a first casing member having a driving part retaining portion retaining the driving part; a second casing member fixedly stacked on the first casing member in a reciprocating direction of the reciprocating pumping member, the second casing member having an end wall portion facing the reciprocating pumping member in the reciprocating direction and extending in a transverse direction crossing the reciprocating direction; and a cylindrical pump chamber peripheral wall portion extending in the reciprocating direction between the driving part retaining portion and the end wall portion around the reciprocating pumping member; wherein a pump chamber, a delivery chamber, and a buffer chamber are defined between the first casing member and the end wall portion of the second casing member, the pump chamber being located inside the pump chamber peripheral wall portion and having a volumetric capacity varied by the reciprocating motion of the reciprocating pumping member, the delivery chamber being located around the pump chamber peripheral wall portion and communicating with the pump chamber through a first communication passage extending through the pump chamber peripheral wall portion in the transverse direction, and the buffer chamber being adjacent to the delivery chamber in the transverse direction and communicating with the delivery chamber through a second communication passage extending in the transverse direction, wherein the first casing member further has a buffer chamber forming portion that is adjacent to the driving part retaining portion in the transverse direction and defines at least a part of the buffer chamber.--
Claim 5 should read --The pump of claim 1, wherein: 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-5 are allowed.
As to Claim 1, the prior art of record teaches a reciprocating pump with a buffer chamber similar to the pump described in Claim 1, but does not teach “the first casing member further has a buffer chamber forming portion that is adjacent to the driving part retaining portion in the transverse direction and defines at least a part of the buffer chamber”.  Therefore, the prior art of record fails to disclose each of the limitations of Claim 1.  The closest art of record is Tanabe (JP2000045943).  However, Tanabe describes a buffer chamber which is distinctly separate from the buffer chamber.  It would not be obvious to one of ordinary skill in the art to modify Tanabe without significant structural modification and without the benefit of hindsight.  Therefore, this limitation, as claimed in Claim 1, is neither anticipated nor made obvious by the prior art of record.
Claims 2-5 depend on Claim 1, so are also allowed.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776. The examiner can normally be reached Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID N BRANDT/            Examiner, Art Unit 3746                                                                                                                                                                                            
/KENNETH J HANSEN/            Primary Examiner, Art Unit 3746